DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2, 6-7, 33-35 are pending.  Claims 1-2, 6-7, 9-11, and 33-35 are being examined.  Claims 3-5 and 8 are canceled.  Claims 12-32 are canceled through an Examiner’s Amendment.  Claims 1, 6, 9, 11 are amended and claims 33-35 are newly added with no new subject matter being introduced.

Claims 1-2, 6-7, 9-11, and 33-35 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gina Lupino on 03/09/22.
The application has been amended as follows: 
11. (Currently Amended) The integrated adsorptive gas separation system of claim 1 further comprising a gas compression system having a plurality of condensers fluidly connected to receive said second product stream from said adsorptive gas 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art references do not teach nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to “a combustion gas cooler, downstream of said auxiliary heat exchanger, fluidly connected to receive said combustion gas stream from said auxiliary heat exchanger for separating and recovering at least a portion of said water component form said combustion gas stream and producing a first condensate stream and wherein said desorption fluid stream comprises at least a portion of said first condensate stream”.
The prior art references do not teach nor render obvious all of the cumulative limitations of independent claim 33 with particular attention to “an auxiliary heat exchanger comprising an auxiliary heat exchange conduit fluidly connected to receive and heat a desorption fluid stream by a heating circuit fluidly connected to a liquid stream source to receive a heating fluid stream”.
Denton et al. (WO 2012/128927 A1) and Acharya et al. (US 5728198) are considered to be the closest prior art.
Denton teaches an integrated adsorptive gas separation system for separating at least a portion of a combustion gas stream, said combustion gas stream comprising at 
Denton teaches the adsorbent contactor (162 of Fig. 1) is fluidly connected to receive said combustion gas stream from said exhaust outlet (116/122/132/140/144/154 of Fig. 1) of said prime mover into said inlet of at least one said adsorbent contactor, and to adsorb at least a portion of said carbon dioxide component onto at least one said adsorbent material (Denton, Fig. 1).  Denton teaches the CO2 separator separates the exhaust stream into an effluent stream comprising CO2 (166 of Fig. 1) and a product stream generally comprising nitrogen and oxygen and, in some case argon (164 of Fig. 1) using an adsorbent (Denton, [0042] and Fig. 1).  Denton teaches the product stream (164/170/174 of Fig. 1) can be used for a variety of applications (Denton, [0044]).  Acharya teaches purifying a gas stream by adsorption in an adsorption unit containing an adsorbent and regeneration of the adsorbent using a purge gas (Acharya, Col. 2 
Although Denton teaches a trim cooler downstream of the auxiliary heat exchanger and the combination of Denton and Acharya obviates the adsorbent contactor to be fluidly connected to receive said desorption fluid stream from said auxiliary heat exchange conduit to desorb at least a portion of said carbon dioxide component on at least one said adsorbent material, producing a carbon dioxide enriched product stream; Denton and Acharya, alone or combined do not teach nor obviate a combustion gas cooler, downstream of said auxiliary heat exchanger, fluidly connected to receive said combustion gas stream from said auxiliary heat exchanger for separating and recovering at least a portion of said water component form said combustion gas stream and producing a first condensate stream and wherein said desorption fluid stream comprises at least a portion of said first condensate stream and an auxiliary heat exchanger comprising an auxiliary heat exchange conduit fluidly connected to receive and heat a desorption fluid stream by a heating circuit fluidly connected to a liquid stream source to receive a heating fluid stream.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.